UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY DOUGLASS,

                          Plaintiff,
                                                     18 Civ. 9327 (KPF)
                   -v.-
                                                 PROTECTIVE ORDER
CITY OF NEW YORK and OFFICER
CAROL GARCIA,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      WHEREAS, the parties intend or otherwise may be required to produce

certain documents and information that they may deem to be confidential or

otherwise inappropriate for public disclosure; and

      WHEREAS, the parties seek to ensure that the confidentiality of these

documents and information remains protected; and

      WHEREAS, good cause exists for the entry of an order pursuant to Rule

26(c) of the Federal Rules of Civil Procedure;

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      1.    As used herein, “Action” shall mean the pending action between

            Plaintiff and Defendants captioned Gregory Douglas v. City of New

            York, et al., 18 Civ. 9327 (KPF).

      2.    “Confidential Materials” shall mean (a) New York City Department of

            Correction (“DOC”) personnel and disciplinary-related records, and

            records of investigations regarding the conduct of Members of the

            Service of the DOC conducted by the DOC or other agencies; and (b)
     other documents and information that may in good faith, during the

     pendency of this litigation, be designated “Confidential Material” by

     the parties or the Court, except that such documents and

     information shall not be designated “Confidential Materials” to the

     extent that they are obtained by the parties by subpoena or

     pursuant to the New York Freedom of Information Law (“FOIL”), or

     are otherwise publicly available.

3.   As used herein, “Producing Party” shall mean the party requesting

     that a particular document or the information contained therein be

     deemed confidential, and “Receiving Party” shall mean any party

     who is not the “Producing Party,” as defined herein, for that

     document or information.

4.   A Receiving Party and that party’s attorneys shall not use

     Confidential Materials produced in discovery in the Action for any

     purpose other than the evaluation, preparation, presentation or

     settlement of claims or defenses in the Action.

5.   A Receiving Party shall not disclose the Confidential Materials to any

     person other than a party, an attorney of record for that party, or

     any member of the staff of that attorney’s office, except under the

     following conditions:

     a.    Disclosure may be made for the purpose of preparing or

           presenting a party’s claims or defenses in the Action.




                                2
b.   Disclosure may also be made to an expert or consultant who

     has been retained or specially employed by a party’s attorneys

     in anticipation of litigation or preparation for trial of the

     Action, to a witness at a deposition or in preparation for

     testimony at a deposition or trial, or to the Court.

c.   Defendants’ attorneys may also disclose the Confidential

     Materials to the DOC, the New York City Comptroller’s Office,

     and the New York City Mayor’s Office, solely in connection

     with the defense or settlement of this Action.

d.   Before any disclosure is made to a person listed in

     subparagraph (b) above (other than to the Court or to a

     witness at a deposition), the Receiving Party shall provide each

     such person with a copy of this Protective Order, and such

     person shall consent in writing, in the form annexed hereto as

     Exhibit A, not to use the Confidential Materials for any

     purpose other than in connection with the prosecution,

     defense, or settlement of the Action and not to make further

     disclosure of the Confidential Materials, except in testimony

     taken in the Action. The Receiving Party making such

     disclosure shall retain the signed consent and furnish a copy

     to the Producing Party upon request at a deposition or

     immediately before trial, although the name of an expert that




                          3
           the Receiving Party does not intend to call as a trial witness

           may be redacted from such a consent before it is produced.

     e.    Disclosure of medical records deemed “Confidential” under

           this Protective Order may also be made to any individual who

           provided the treatment described in the records or to a

           member of the staff of the hospital, doctor’s office, or medical

           provider where the treatment was rendered.

6.   A party may designate deposition exhibits or portions of deposition

     testimony as Confidential either by: (a) indicating on the record

     during the deposition that a question relates to Confidential

     Materials, in which event the reporter will bind the transcript of the

     designated testimony in a separate volume and mark it as

     “Confidential Information Governed by Protective Order;” or (b)

     notifying the reporter and the opposing party, in writing, within 30

     days after a deposition has concluded, of the specific pages and lines

     of the transcript that are to be designated “Confidential,” in which

     event the parties receiving the transcript will be responsible for

     marking the copies of the designated transcript in their possession

     or under their control as directed by the requesting party or their

     counsel.

7.   If a Receiving Party objects to the designation of any Confidential

     Materials as confidential, he or she shall state such objection in

     writing to the opposing party, and the parties shall in good faith

                                4
     attempt to resolve such conflict. If the conflict cannot be resolved

     among the parties, the objecting party, within 45 days of the initial

     objection, may request that the Court remove the designation. Any

     such materials or information shall be treated as Confidential until

     the parties resolve the conflict or there is a resolution of the conflict

     by the Court.

8.   Any party seeking to file papers with the Court that incorporate

     Confidential Materials or reveal the contents thereof shall first make

     an application to the Court for permission to file under seal the

     specific portions of those papers disclosing Confidential Materials

     and shall indicate whether any other party objects to that request.

     No materials shall be filed under seal unless the Court has issued

     an order approving the filing, in which event the filing shall follow

     the District Court rules applicable to filing under seal. Any party

     wishing to make redacted or sealed submissions shall comply with

     Rule 6(A) of the Court's Individual Rules of Civil Procedure.

9.   Nothing in this Protective Order shall be construed to limit a

     Producing Party’s use of its own Confidential Materials in any

     manner, or to limit the use of Confidential Materials or their

     contents to the extent that they are publicly available or have been

     provided to a party through other lawful means, such as a FOIL

     request.




                                  5
    10.   This Order will survive the termination of the litigation and will

          continue to be binding upon all persons to whom Confidential

          Materials are produced or disclosed, with the exception of the Court

          and its staff, for whom this Order is not binding. All documents or

          information that have been deemed confidential pursuant to this

          Order, including all copies and non-conforming copies thereof, shall

          remain confidential for all time. Once the Action has been resolved,

          including all appeals, the Confidential Materials, including all copies

          and non-conforming copies thereof, shall not be used by the

          Receiving Party for any purpose without prior Court approval.

    11.   The Court can modify this stipulation at any time. The Court will

          retain jurisdiction over the terms and conditions of this Order only

          for the pendency of this litigation.

    SO ORDERED.

Dated: January 27, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                      6
                                      EXHIBIT A

             The undersigned hereby acknowledges that s/he has read the

Protective Order entered in the United States District Court for the Southern

District of New York dated _______________ 2020, in the Action entitled Gregory

Douglas v. City of New York, et al., 18 Civ. 9327 (KPF), and understands the

terms thereof. The undersigned agrees not to use the Confidential Materials

defined therein for any purpose other than in connection with the prosecution of

this case, and will not further disclose the Confidential Materials except in

testimony taken in this case.




Date:                                              Signature: ________________________


                                                   Print Name: _______________________




 A copy of this Order was mailed by Chambers to:
 Gregory C. Douglas
 18-R-2264
 Greene Correctional Facility
 165 Plank Rd.
 P.O. Box 975
 Coxsackie, NY 12051-0975




                                            7
